Exhibit 10(b)(11)(j)

EXECUTION COPY

CONSENT AND SECOND AMENDMENT TO AMENDED AND RESTATED NOTE AGREEMENT

This CONSENT AND SECOND AMENDMENT TO AMENDED AND RESTATED NOTE AGREEMENT dated
as of November 5, 2012 (this “Amendment”), among NEWSTAR FINANCIAL, INC. (the
“Company”), THE HOLDERS PARTY HERETO (the “Holders”) and FORTRESS CREDIT CORP.,
as contractual representative of the Holders under the Note Agreement described
below (in such capacity, together with its successors and assigns, the
“Administrative Agent”).

WHEREAS, the Company has entered into a Note Agreement dated as of January 5,
2010 with the Holders and the Administrative Agent, as amended by that certain
Amendment to Note Agreement dated as of April 6, 2010 (as so amended, the
“Original Note Agreement”), pursuant to which the Holders agreed, subject to the
terms and conditions set forth therein, to make revolving loans to the Company;

WHEREAS, the Company has entered into an Amended and Restated Note Agreement
dated as of August 31, 2010 with the Holders and the Administrative Agent, as
amended by the First Amendment to Amended and Restated Note Agreement dated as
of January 27, 2012 among the Company, the Holders and the Administrative Agent
(as so amended and as it may be further amended, modified, extended,
supplemented or restated from time to time, the “Note Agreement”), which Note
Agreement amended and restated the Original Note Agreement in its entirety and
pursuant to which Note Agreement the Holders agreed, subject to the terms and
conditions set forth therein, to make term loans and revolving loans to the
Company;

WHEREAS, the Company has requested that the Administrative Agent consent to the
increase in the maximum stated principal amount of the Indebtedness under the
Wachovia Facility from $150,000,000 to $200,000,000 on the terms and conditions
set forth in this Amendment.

NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained in this Amendment, the Company, the Holders party hereto and the
Administrative Agent hereby agree as follows:

1.        Capitalized Terms. Capitalized terms used but not defined herein shall
have the meanings set forth in the Note Agreement.

2.        Consent of Administrative Agent. Subject to the satisfaction of the
conditions set forth in Section 6 below and in reliance on the representations
and warranties set forth in Section 4, in accordance with Section 7.01(l) of the
Note Agreement, the Administrative Agent hereby consents to the increase of the
maximum stated principal amount of the Indebtedness under the Wachovia Facility
from the amount of $150,000,000 to the amount of up to $200,000,000 (it being
understood and agreed that such maximum stated principal amount shall initially
be increased from $150,000,000 to $175,000,000 and may thereafter be further
increased in one or more increments to an amount not to exceed $200,000,000 in
the manner contemplated by the documentation executed on or about the date
hereof governing the Wachovia Facility without the need for any further consent
of the Administrative Agent or the Holders).



--------------------------------------------------------------------------------

3.        Amendment to Note Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 6 below and in reliance on the
representations and warranties set forth in Section 4, the Note Agreement is
hereby amended as follows:

(a) Amendment to Section 1.01 of the Note Agreement. Section 1.01 of the Note
Agreement is hereby amended by deleting the definition of “Investment Vehicle
Equity Amount” in its entirety and substituting the following therefor:

“‘Investment Vehicle Equity Amount’ means, as at any date of determination, with
respect to each Eligible Investment Vehicle, the product of (i) 0.35 multiplied
by (ii) the difference between (A) the Adjusted Loan Amount of all Obligor Loans
held by such Eligible Investment Vehicle as of the Measurement Date ending on or
most recently ended prior to such date and (B) the difference between (1) the
Investment Vehicle Debt of such Eligible Investment Vehicle as of the
Measurement Date ending on or most recently ended prior to such date and (2) the
Principal Cash of each Eligible Investment Vehicle as of such date, provided
that (a) so long as no party has any recourse to the Company in respect of any
Indebtedness of an Eligible Investment Vehicle, the Investment Vehicle Equity
Amount with respect to such Eligible Investment Vehicle shall not be an amount
less than zero, and (b) with respect to any Investment Vehicle Debt as to which
a third party has total or partial recourse to the Company, the Investment
Vehicle Equity Amount with respect to such Eligible Investment Vehicle may be
less than zero, but the amount by which such Investment Vehicle Equity Amount
may be less than zero shall not exceed the Liquidated Recourse Amount in respect
of such Investment Vehicle Debt, provided further, that, if the Company, the
Administrative Agent, the Subsidiary Guarantors and the Required Holders, as
applicable, each acting reasonably, shall have failed, within 30 calendar days
following the Second Amendment Effective Date, following negotiation in good
faith, to execute a further amendment to this Agreement (in addition to the
Second Amendment) and an amendment to the Security Agreement, in each case,
contemplating the matters described in the drafts dated October 26, 2012
circulated by legal counsel to the Company (subject to such modifications,
additions and revisions as the parties may mutually agree upon), the Investment
Vehicle Equity Amount with respect to NewStar CP Funding LLC shall not exceed
the Investment Vehicle Equity Amount with respect to such Investment Vehicle
reflected in the Borrowing Base Certificate delivered by the Company to the
Administrative Agent which calculates the Borrowing Base as of October 31,
2012.”

(b) Additional Amendment to Section 1.01 of the Note Agreement. Section 1.01 of
the Note Agreement is hereby further amended by inserting the following new
definitions therein in appropriate alphabetical order:

“‘Second Amendment’ means the Consent and Second Amendment to Amended and
Restated Note Agreement dated as of the Second Amendment Effective Date among
the Company, the Administrative Agent and the Holders party thereto.

“‘Second Amendment Effective Date’ means November 5, 2012.”

4.          No Default; Representations and Warranties, Etc. The Company hereby
represents, warrants, confirms and covenants that the execution, delivery and
performance by the Company of this Amendment and the consummation of the
transactions contemplated hereby (a) have been duly authorized by all necessary
action on the part of the Company, (b) have not violated, conflicted with or
resulted in a default under and will not violate or conflict with or result in a
default under (i) any applicable law or regulation, (ii) any term or provision
of the organizational documents of the Company or (iii) any term or provision of
any indenture, agreement or other instrument binding on the Company or any of
its assets, except, in the case of the foregoing clauses (i) and (iii), to the
extent that such violation, conflict or default could not reasonably be expected
to result in a Material Adverse Effect, and (c) do not require any consent,
waiver or approval of or by any Person which has not been obtained.

 

2



--------------------------------------------------------------------------------

5.        Ratification and Confirmation. The Company hereby agrees and confirms
that:

(a) the Note Agreement and each of the other Note Documents, as amended and
otherwise modified by the amendments specifically provided herein, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed; and

(b) the liens and security interests granted in favor of the Administrative
Agent for the benefit of itself and the Holders under the terms of the Note
Documents are perfected, effective, enforceable and valid and that such liens
and security interests are, in each case, a first priority lien and security
interest except to the extent otherwise expressly permitted by the Note
Documents and that such liens and security interests are hereby in all respects
ratified and confirmed.

6.        Conditions to this Amendment. The effectiveness of this Amendment
shall be subject to the Administrative Agent’s receipt an executed counterpart
of this Amendment from each of the Company and the Required Holders.

7.        Miscellaneous.

(a) Except as otherwise expressly set forth herein, nothing herein shall be
deemed to constitute an amendment, modification or waiver of any of the
provisions of the Note Agreement or the other Note Documents, all of which
remain in full force and effect as of the date hereof and are hereby ratified
and confirmed. The Company acknowledges and agrees that nothing contained herein
shall be deemed to entitle such party to a consent to, or a waiver, amendment or
modification of, any of the terms, conditions, obligations, covenants or
agreements contained in the Note Documents in similar or different circumstances
or shall prejudice any right or rights which the Administrative Agent or any
Holder now has or may have under, or in connection with, the Note Agreement, as
amended hereby, the Note Documents, or any other documents referred to herein or
therein.

(b) Upon the effectiveness of this Amendment, each reference in the Note
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” “hereby” or
words of like import shall mean and be a reference to the Note Agreement as
amended hereby, and each reference to the Note Agreement in any other document,
instrument or agreement executed and/or delivered in connection with the Note
Agreement shall mean and be a reference to the Note Agreement as amended hereby.

(c) This Amendment may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Whenever the terms or sections amended
hereby shall be referred to in the Note Agreement, Note Documents or such other
documents (whether directly or by incorporation into other defined terms), such
defined terms shall be deemed to refer to those terms or sections as amended by
this Amendment. A signature page sent to the Administrative Agent or its counsel
by facsimile or other electronic means (including in portable document format
(.pdf)) shall be effective as an original counterpart signature.

(d) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, PROVIDED THAT THE ADMINISTRATIVE AGENT AND EACH
HOLDER SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective permitted successors and assigns.

(e) The Company agrees to pay all reasonable expenses, including legal fees and
disbursements incurred by the Administrative Agent in connection with this
Amendment and the transactions contemplated hereby.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

  COMPANY      NEWSTAR FINANCIAL, INC.      By:   /s/ JOHN J. FRISHKOPF       
John J. Frishkopf        Treasurer      ADMINISTRATIVE AGENT     

FORTRESS CREDIT CORP.,

as Administrative Agent

     By:   /s/ CONSTANTINE M. DAKOLIAS        Name: Constantine M. Dakolias     
  Title: President      HOLDERS     

FORTRESS CREDIT OPPORTUNITIES I LP,

as a Holder

     By: Fortress Credit Opportunities I GP LLC,      its general partner     
By:   /s/ CONSTANTINE M. DAKOLIAS        Name: Constantine M. Dakolias       
Title: President     

FORTRESS CREDIT FUNDING III LP,

as a Holder

     By: Fortress Credit Funding III GP LLC,      its general partner      By:  
/s/ CONSTANTINE M. DAKOLIAS        Name: Constantine M. Dakolias        Title:
President   

 

4



--------------------------------------------------------------------------------

  FORTRESS CREDIT FUNDING IV LP,   as a Holder      By:   Fortress Credit
Funding IV GP LLC,      its general partner      By:    /s/ CONSTANTINE M.
DAKOLIAS        Name: Constantine M. Dakolias        Title: President   

 

5